United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS                           August 4, 2006

                           FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                  Clerk



                                  No. 05-30189
                                Summary Calendar



      HORACE P. ROWLEY, III; WENDY K. ROWLEY,

                                               Plaintiffs-Appellants,

                                      versus

      MERCEDES ARZU WILSON; H. HUGH WILSON; RODNEY JACK
      STRAIN, JR., Sheriff & Ex-Officio Tax Collector of St. Tammany Parish;
      CATHERINE C. SPADARO; JAMES J. SPADARO,

                                               Defendants-Appellees.



               Appeal from the United States District Court for
                      the Eastern District of Louisiana
                         (USDC No. 2:03-CV-3307)
      _________________________________________________________

Before REAVLEY, STEWART and OWEN, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances

                                         1
      We reverse the district court’s dismissal of the appellants’ lawsuit for the

following reasons:

      1.     The district court correctly held that it was proper for it to abstain

      from hearing appellants’ claims for injunctive and declaratory relief under

      Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L.Ed.2d 669 (1971). The

      state proceedings were ongoing, the proceedings implicate important state

      interests relating to state taxes and liens, and there was an adequate

      opportunity in the state proceedings for appellants to raise their constitutional

      challenges. See Allen v. La. State. Bd. of Dentistry, 835 F.2d 100, 103 (5th

      Cir. 1988).

      2.     The district court also correctly held that Younger abstention does not

      apply to claims for monetary damages. Id. at 104. However, the district

      court erred in applying the abstention doctrine provided in Colorado River

      Water Conservation District v. United States, 424 U.S. 800, 96 S. Ct. 1236,

      47 L.Ed.2d 483 (1976) to appellants’ claims for monetary damages. For the

      Colorado River abstention doctrine to apply, the state and federal lawsuit

      must be parallel. Diamond Offshore Co. v. A&B Builders, Inc., 302 F.3d




set forth in 5TH CIR. R. 47.5.4.

                                           2
    531, 540 (5th Cir. 2002). This means the suits must have the same parties

    and the same issues. Id. That is not the case here. While some of the parties

    and issues are the same, some are not. The federal lawsuit has additional

    defendants, specifically Sheriff Strain and the Spadaros, with additional

    claims against these defendants.

    3.    Appellees argue that the Rooker-Feldman doctrine applies here.

    However, the Rooker-Feldman doctrine now applies only in the “limited

    circumstances” where “the losing party in state court filed suit in federal court

    after the state proceedings ended, complaining of an injury caused by the

    state-court judgment and seeking review and rejection of that judgment.”

    Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291, 125 S.

    Ct. 1517, 1526, 161 L.Ed.2d 454 (2005). Exxon Mobil tells us when a state

    court judgment is sufficiently final for operation of the Rooker-Feldman

    doctrine: when “the state proceedings [have] ended.” Id. At the time

    appellants filed this federal lawsuit, their state proceedings had not ended.

    The state case was on appeal to the Louisiana appellate court. Accordingly,

    the Rooker-Feldman doctrine is inapplicable.

REVERSED AND REMANDED.



                                        3